                                                    UNITED STATES BANKRUPTCY COURT                                                                          1
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                      Case No. (Jointly Administered):                           18-04177-TOM11
Debtors.                                                                                   Reporting Period:         February 1, 2019 - February 28, 2019
                                                                                           Federal Tax ID #:                                  XX-XXXXXXX

                       MONTHLY BANKRUPTCY ADMINISTRATOR FORM FOR THE PERIOD ENDED FEBRUARY 28, 2019

DEBTOR'S ADDRESS:                         7 Sheridan Square Suite 300
                                          Kingsport, TN 37660

DEBTOR'S ATTORNEYS:                       Daniel D. Sparks and Bill D. Bensinger
                                          Christian & Small LLP 
                                          505 North 20th Street, Suite 1800
                                          Birmingham, AL 35203

                                          Stephen E. Hessler P.C. (admitted pro hac vice) and Ciara Foster (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          601 Lexington Avenue
                                          New York, NY 10022

                                          Melissa N. Koss (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          300 North LaSalle
                                          Chicago, IL 60654

REPORT PREPARER:                          Mission Coal Company, LLC, et al.



I CERTIFY THAT THE INFORMATION WITHIN THIS REPORT IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




3/20/2020                                                       /s/ Alan W. Jones Jr.
Date                                                            Alan W. Jones Jr.
                                                                VP - Accounting




  Case 18-04177-TOM11                      Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                  Desc
                                             Main Document    Page 1 of 18
                                                        UNITED STATES BANKRUPTCY COURT                                                                          2
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                          Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                               Reporting Period:         February 1, 2019 - February 28, 2019
                                                                                               Federal Tax ID #:                                  XX-XXXXXXX

                                                 CORPORATE BANKRUPTCY ADMINISTRATOR FORM

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Required Documents                                                                                Form No.          Document Attached       Explanation
Legal Entities                                                                                                             X
Notes to BAF                                                                                                               X
Business Debtor's Affirmations                                                                    BA-01                    X
Business Debtor's Cash Receipts and Disbursements                                              BA-02 (Part 1)              X
Condensed Consolidated Income Statement                                                        BA-02 (Part 2)              X
Business Debtor's Accounts Receivable                                                           BA-02 (A)                  X
Business Debtor's Actual Disbursements                                                          BA-02 (B)                                See BA-02 (Part 1)
Business Debtor's Payments to Secured Creditors                                                 BA-02 (C)                  X
Status of Business Debtor's Post-Petition Taxes                                                 BA-02 (D)                  X
Business Debtor's Bank Accounts                                                                BA-03 (Part 1)              X
Business Debtor's Payments to Insiders                                                         BA-03 (Part 2)              X
Business Debtor's Inventory                                                                    BA-03 (Part 3)              X
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors                            BA-03 (Part 4)              X
Business Debtor's Post-Petition Accounts Payable                                                BA-03 (A)                  X
Condensed Consolidated Balance Sheet                                                              BA-04                    X
Insurance Policies                                                                                                         X
Ordinary Course Professional Payments                                                                                      X




  Case 18-04177-TOM11                          Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                  Desc
                                                 Main Document    Page 2 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                    3
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                      18-04177-TOM11
                                                                                             Reporting Period:    February 1, 2019 - February 28, 2019
                                                                                             Federal Tax ID #:                             XX-XXXXXXX

                                                                     LEGAL ENTITIES

The report includes activity from the following Debtors and related case numbers:

Debtor                                                                                                                              Case Number
Mission Coal Company, LLC                                                                                                             18-04177
Oak Grove Resources, LLC                                                                                                              18-04176
Beard Pinnacle, LLC                                                                                                                   18-04178
Oak Grove Land Company, LLC                                                                                                           18-04179
Pinnacle Land Company, LLC                                                                                                            18-04180
Pinnacle Mining Company, LLC                                                                                                          18-04181
Seminole Alabama Mining Complex, LLC                                                                                                  18-04182
Seminole Coal Resources, LLC                                                                                                          18-04183
Seminole West Virginia Mining Complex, LLC                                                                                            18-04184
Seneca Coal Resources, LLC                                                                                                            18-04185
Seneca North American Coal, LLC                                                                                                       18-04186




  Case 18-04177-TOM11                          Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                           Desc
                                                 Main Document    Page 3 of 18
                                                                                              UNITED STATES BANKRUPTCY COURT                                                                                                                           4
                                                                                           FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                                                                    Case No. (Jointly Administered):                                                     18-04177-TOM11
                                                                                                                                                         Reporting Period:                                   February 1, 2019 - February 28, 2019
                                                                                                                                                          Federal Tax ID #:                                                           XX-XXXXXXX

                                                                                      NOTES TO THE BANKRUPTCY ADMINISTRATOR FORM



General Notes                                                         On October 14, 2018 (the "Petition Date"), Mission Coal Company, LLC and its direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the
                                                                      "Debtors") commenced their chapter 11 cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the
                                                                      United States Bankruptcy Court for the Northern District of Alabama (the "Bankruptcy Court").

                                                                      This Monthly Operating Report and the condensed consolidated financial statements included herein have been prepared solely for the purpose of complying with the
                                                                      monthly reporting requirements of the Bankruptcy Court and the lenders under the Debtors' post-petition financing facility, as amended (the "DIP Facility"), and are in a
                                                                      format that the Debtors believe is acceptable to the Bankruptcy Administrator. The Monthly Operating Report is limited in scope and covers a limited time period. The
                                                                      schedules contained herein were not audited or reviewed by independent accountants. Furthermore, because the Debtors generally produce their financial reporting on a
                                                                      consolidated basis, it is possible that not all assets, liabilities, cash receipts and disbursements have been recorded at the correct Debtor entity. The Debtors reserve all
                                                                      rights to supplement or amend any schedules contained in this Monthly Operating Report.

                                                                      The information presented herein is unaudited and subject to further review and potential adjustments, and may not have been subject to all procedures that would
                                                                      typically be applied to financial information presented in accordance with Generally Accepted Accounting Principles in the United States of America ("US GAAP"),
                                                                      including, but not limited to, accruals, asset impairment testing and other recurring adjustments considered necessary by management to fairly state the financial position
                                                                      and results of operations for the interim period(s) presented. Furthermore, this Monthly Operating Report excludes the adoption of ASU 2014-09 Revenue from Contracts
                                                                      with Customers and does not contain all disclosures that would be required for presentation in accordance with US GAAP.

                                                                      Certain prepetition liabilities have been reclassified as liabilities subject to compromise. Liabilities subject to compromise may include estimated or liquidated amounts for
                                                                      certain obligations arising prior to the Petition Date, including, among others, (a) debt-related obligations, (b) employee or retiree benefit-related obligations, (c)
                                                                      contractual obligations and (d) litigation and other contingent claims. The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts reflected
                                                                      herein are current estimates and subject to change as additional analysis is completed and decisions made.

                                                                      The Debtors caution readers not to place undue reliance upon the information contained in this Monthly Operating Report. The results herein are not necessarily
                                                                      indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the combined results and financial position of the
                                                                      Debtors in the future.

                                                                      Subsequent information or discovery may result in material changes to the information provided herein, and errors or omissions may exist. Notwithstanding any such
                                                                      discovery, new information, errors or omissions, the Debtors do not undertake any obligation or commitment to update the information provided herein.

Business Debtor's Affirmations                                        Copies of bank statements and reconciliations can be provided upon request.
Business Debtor's Cash Receipts and Disbursements                     The Debtors are authorized to continue using their cash management system pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate their
                                                                      Cash Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany
                                                                      Transactions; (II) Granting Administrative Status to Postpetition Intercompany Balances; and (III) Granting Related Relief (Docket No. 312). Receipts and disbursements
                                                                      are presented on a book basis from February 1, 2019 through February 28, 2019. Amounts exclude intercompany cash management activity by and among the Debtors.


Condensed Consolidated Income Statement                               The monthly income statement presented reflects the condensed consolidated statement of operations for Mission Coal Company, LLC and its subsidiaries for the period
                                                                      February 1, 2019 through February 28, 2019.
Business Debtor's Accounts Receivable                                 The Debtors accounts receivable aging is presented as of February 28, 2019.
Business Debtor's Payments to Secured Creditors                       The Debtors rolled up previously existing first lien debt into its debtor-in-possession financing facility pursuant to the Final Order (I) Authorizing Postpetition Secured
                                                                      Financing Pursuant to 11 U.S.C. §§ 105(A), 361, 362, 363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) and 364(E), (II) Authorizing the Debtors' Use of Cash Collateral
                                                                      Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364 and (IV) Granting Related Relief (Docket No. 300).

                                                                      There were no payments to secured creditors for the period February 1, 2019 through February 28, 2019.


Status of Business Debtor's Post-Petition Taxes                       All undisputed post-petition business and payroll taxes (via ADP) have been paid/deposited in a timely manner.
                                                                      See BA-01.
Business Debtor's Bank Accounts                                       All amounts listed are the bank balances for the Debtors as of February 28, 2019.
Business Debtor's Payments to Insiders                                For the purposes of this Monthly Operating Report, the Debtors have defined “insider employees” as Michael Zervos (President and CEO), Gary Broadbent (General
                                                                      Counsel, VP of HR and Secretary) and Alan W. Jones Jr. (VP - Accounting). The Debtors have defined “other insiders” to include Board managers and Independent
                                                                      Directors including Jason McCoy, Kenneth McCoy, Charles Ebetino, Anthony Horton, and David Heiman.

                                                                      The parties identified as “insiders” have been included for informational purposes only. The inclusion of a party as an “insider” herein is not an acknowledgement or
                                                                      concession that such party is an insider under any applicable law.
Business Debtor's Inventory                                           The schedule of inventory presented reflects the balance by subsidiary and type as of February 28, 2019.
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors   The schedule of pre-petition payments reflect amounts for Mission Coal Company, LLC and its subsidiaries. All amounts shown were paid under the authority of court
                                                                      approved first day motions. Additional detail can be provided upon request.
Business Debtor's Post-Petition Accounts Payable                      The Debtors post-petition accounts payable aging is presented as of February 28, 2019. Amounts reflect post-petition trade payables (excluding payables related to goods
                                                                      and services received but not yet invoiced and other miscellaneous accruals during the reporting period). Due to administrative issues and process of reconciling claims,
                                                                      certain payments may be periodically delayed.

Insurance Policies                                                    The schedule of insurance policies presented reflects all insurance policies of the Debtors as of February 28, 2019. The descriptions of the Debtors' insurance policies
                                                                      therein are intended only as a summary and the actual terms of such insurance policies shall govern in the event of any inconsistency with the descriptions set forth
                                                                      herein.
Ordinary Course Professional Payments                                 The schedule of OCP payments represents amounts paid for the period February 1, 2019 through February 28, 2019.




    Case 18-04177-TOM11                                               Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                                                                            Desc
                                                                        Main Document    Page 4 of 18
                                                             UNITED STATES BANKRUPTCY COURT                                                                       5
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                 Case No. (Jointly Administered):                      18-04177-TOM11
                                                                                                      Reporting Period:    February 1, 2019 - February 28, 2019
                                                                                                      Federal Tax ID #:                             XX-XXXXXXX
BA-01
                                                               BUSINESS DEBTOR'S AFFIRMATIONS

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                            YES                   NO
each item. Attach additional sheets if necessary.

All post-petition business taxes have been paid/deposited.                                                                   X

All post-petition individual taxes have been paid/deposited.                                                                 X

Adequate insurance on all assets/property including fire, theft, liability, collision and casualty and workman’s
                                                                                                                             X
compensation (if applicable) is currently in full force and effect.

New books and records were opened and are being maintained daily.                                                            X

Copies of all banks statements and reconciliations are attached.                                                                               See Notes

I have otherwise complied with all requirements of the Chapter 11 Operating Order.                                           X

All financial statements filed with the Bankruptcy Clerk’s Office are prepared in accordance with generally accepted
                                                                                                                                               See Notes
accounting principles.




  Case 18-04177-TOM11                               Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                               Desc
                                                      Main Document    Page 5 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                  6
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                 Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                      Reporting Period:         February 1, 2019 - February 28, 2019
                                                                                      Federal Tax ID #:                                  XX-XXXXXXX
BA-02 (Part 1)
                                               BUSINESS DEBTOR'S CASH RECEIPTS AND DISBURSEMENTS

$USD in 000's

Receipts
Sales/AR receipts                                                                                                                            22,377
DIP funding                                                                                                                                       -
Other receipts (e.g. sales of property)                                                                                                           -
Total Receipts                                                                                                                 $             22,377

Business Disbursements
Payroll & benefits                                                                                                                            9,109
Mine operating and repair costs                                                                                                               9,556
Royalties and taxes                                                                                                                           1,151
Utilities and insurance                                                                                                                       1,866
Non-retained professionals                                                                                                                    1,253
Retained professionals                                                                                                                        2,870
Freight                                                                                                                                       1,343
Leases                                                                                                                                          412
Surety                                                                                                                                          213
Total disbursements                                                                                                            $             27,772

Beginning cash and cash equivalents                                                                                                           8,140
Change in cash and cash equivalents                                                                                                          (5,396)
Ending cash and cash equivalents (2/28/2019)                                                                                   $              2,745




Debtor Entity                                                     Case Number            Receipts            Disbursements       Surplus / Deficit
Mission Coal Company, LLC                                           18-04177                        10                 5,097                 (5,087)
Oak Grove Resources, LLC                                            18-04176                        28                12,084                (12,056)
Beard Pinnacle, LLC                                                 18-04178                         -                     -                       -
Oak Grove Land Company, LLC                                         18-04179                         -                     -                       -
Pinnacle Land Company, LLC                                          18-04180                         -                     -                       -
Pinnacle Mining Company, LLC                                        18-04181                        86                 1,787                 (1,701)
Seminole Alabama Mining Complex, LLC                                18-04182                         -                   266                   (266)
Seminole Coal Resources, LLC                                        18-04183                     5,546                   223                  5,323
Seminole West Virginia Mining Complex, LLC                          18-04184                         1                 7,716                 (7,714)
Seneca Coal Resources, LLC                                          18-04185                         -                   410                   (410)
Seneca North American Coal, LLC                                     18-04186                    16,705                   189                 16,516
Total                                                                              $            22,377     $          27,772   $             (5,396)




  Case 18-04177-TOM11                           Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                        Desc
                                                  Main Document    Page 6 of 18
                                                             UNITED STATES BANKRUPTCY COURT                                                               7
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                     Case No. (Jointly Administered):                          18-04177-TOM11
                                                                                          Reporting Period:        February 1, 2019 - February 28, 2019
                                                                                          Federal Tax ID #:                                 XX-XXXXXXX
BA-02 (Part 2)
                                               CONDENSED CONSOLIDATED MONTHLY INCOME STATEMENT
                                                                                         Start:                         2/1/2019            10/15/2018
$USD in 000's                                                                             End:                         2/28/2019             2/28/2019

Revenues:
Coal revenues                                                                                                            24,048                88,804
Freight and handling revenues                                                                                             3,858                22,943
Other revenues                                                                                                               51                   179
Total revenues                                                                                                 $         27,957    $          111,926

Costs and expenses
Cost of coal sales (exclusive of items show separately below)                                                            20,634               112,103
Freight and handling costs                                                                                                3,858                22,943
Depreciation, depletion and amortization                                                                                  2,105                20,849
Amortization of acquired intangibles                                                                                          -                 1,077
Selling, general and administrative expenses                                                                              1,860                 9,003
Restructuring and impairment charges                                                                                          -                 4,138
Total costs and expenses                                                                                       $         28,456    $          170,113

Income (loss) from operations                                                                                  $            (499) $            (58,187)

Other income (expenses):
Interest expense                                                                                                          (2,977)              (14,529)
Miscellaneous other income (expense)                                                                                         (98)                  407
Loan impairment                                                                                                                -                     -
Early extinguishment of debt                                                                                                   -               (44,338)
Total other income (expense), net                                                                              $          (3,074) $            (58,460)

Income (loss) before reorganization expenses                                                                              (3,574)             (116,647)
Reorganization expenses                                                                                                   (8,389)              (90,784)
Net income (loss)                                                                                              $         (11,962) $           (207,431)
Less: net (income) loss attributable to non-controlling interest                                                            (793)               30,032
Net income (loss) attributable to Mission Coal Company                                                         $         (12,755) $           (177,399)




  Case 18-04177-TOM11                               Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                       Desc
                                                      Main Document    Page 7 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                                             8
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                            Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                 Reporting Period:          February 1, 2019 - February 28, 2019
                                                                                                 Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (A)
                                                      BUSINESS DEBTOR'S ACCOUNTS RECIEVABLE

$USD in 000's

Entity                                               0-30 Days              31-60 Days            61-90 Days              Over 91 Days         Balance - 2/28/19
Mission Coal Company, LLC                                          -                       -                    -                      -   $                    -
Oak Grove Resources, LLC                                           -                       -                    -                      -   $                    -
Beard Pinnacle, LLC                                                -                       -                    -                      -   $                    -
Oak Grove Land Company, LLC                                        -                       -                    -                      -   $                    -
Pinnacle Land Company, LLC                                         -                       -                    -                      -   $                    -
Pinnacle Mining Company, LLC                                      34                       -                    -                      -   $                   34
Seminole Alabama Mining Complex, LLC                               -                       -                    -                      -   $                    -
Seminole Coal Resources, LLC                                   2,800                      (2)               1,034                    132   $                3,964
Seminole West Virginia Mining Complex, LLC                         -                       -                    -                      -   $                    -
Seneca Coal Resources, LLC                                         -                       -                    -                      -   $                    -
Seneca North American Coal, LLC                               20,050                       -                1,001                    828   $               21,880
Total accounts receivable                  $                  22,883   $                  (2) $             2,035     $              960   $               25,877



Amounted collected this month on accounts receivable charged and paid this month                                                                           11,948
Amount collected this month on accounts receivable charged in prior months and paid this month                                                             10,429
Total collected this month on accounts receivable                                                                                          $               22,377




  Case 18-04177-TOM11                            Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                     Desc
                                                   Main Document    Page 8 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                                       9
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                           Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                                Reporting Period:      February 1, 2019 - February 28, 2019
                                                                                                Federal Tax ID #:                               XX-XXXXXXX
BA-02 (C)
                                              BUSINESS DEBTOR'S PAYMENTS TO SECURED CREDITORS

$USD in 000's

Secured Creditor                                                                                       Type          Amount Paid       Total Paid to Date
There were no payments to secured creditors for the period February 1, 2019 through February 28, 2019.




  Case 18-04177-TOM11                           Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                               Desc
                                                  Main Document    Page 9 of 18
                                                          UNITED STATES BANKRUPTCY COURT                                                                            10
                                                       FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                             Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                  Reporting Period:          February 1, 2019 - February 28, 2019
                                                                                                   Federal Tax ID #:                                  XX-XXXXXXX
BA-02 (D)
                                                 STATUS OF BUSINESS DEBTOR'S POST-PETITION TAXES

$USD in 000's

Tax                                                                         Beg. Balance             Accrual               Amount Paid          Ending Balance
Federal
Payroll taxes                                                                              196                 428                    448                   175
Black lung excise taxes (1)                                                                 30                  69                     62                    37
Reclamation taxes                                                                            9                  29                      -                    38
Total federal taxes                                                     $                  235   $             525     $              510   $               251

State and local taxes
Payroll taxes                                                                               65                  93                     96                    62
Sales taxes                                                                                163                  92                    160                    94
Property and real estate taxes                                                             185                 257                      -                   442
Severance taxes                                                                            218                 217                    218                   217
Reclamation taxes                                                                            7                   8                      7                     8
Total state and local taxes                                             $                  637   $             667     $              480   $               823

(1) Includes export tons overage payment. Credit will be applied to subsequent payments.




  Case 18-04177-TOM11                             Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                   Desc
                                                   Main Document     Page 10 of 18
                                                   UNITED STATES BANKRUPTCY COURT                                                                    11
                                                FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                   Reporting Period:          February 1, 2019 - February 28, 2019
                                                                                   Federal Tax ID #:                                   XX-XXXXXXX
BA-03 (Part 1)
                                                    BUSINESS DEBTOR'S BANK ACCOUNTS

$USD in 000's
                                                                                                             2/28/2019          2/28/2019
Debtor Entity                                     Bank           Account              Type                  Book Balance       Bank Balance
Mission Coal Company, LLC                    BBVA Compass         2813            Check Account                          125                245
Mission Coal Company, LLC                    BBVA Compass         6547          Adequate Assurance                     1,319              1,319
Seminole Coal Resources, LLC                 BBVA Compass         0582            Check Account                          360                524
Seneca Coal Resources, LLC                   BBVA Compass         9681            Check Account                          938              1,779
Oak Grove Resources, LLC                     BBVA Compass         4879              Petty Cash                             7                  2
Pinnacle Mining Company, LLC              First Community Bank    0046              Petty Cash                            (5)                 1
Seminole West Virginia Mining Complex, LLC City National Bank     8802              Petty Cash                             2                  5
Total                                                                                                   $              2,745 $            3,875




  Case 18-04177-TOM11                      Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                           Desc
                                            Main Document     Page 11 of 18
                                               UNITED STATES BANKRUPTCY COURT                                                                  12
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                        Case No. (Jointly Administered):                           18-04177-TOM11
                                                                             Reporting Period:         February 1, 2019 - February 28, 2019
                                                                             Federal Tax ID #:                                  XX-XXXXXXX
BA-03 (Part 2)
                                            BUSINESS DEBTOR'S PAYMENTS TO INSIDERS

$USD in 000's

Insiders                                                                                              2/28/2019           Total Paid to Date
Payments to insider employees                                                                                     120                    622
Payments to other insiders                                                                                         45                    307
Total                                                                                             $               164   $                929




  Case 18-04177-TOM11                     Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                      Desc
                                           Main Document     Page 12 of 18
                                                  UNITED STATES BANKRUPTCY COURT                                                               13
                                               FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                      18-04177-TOM11
                                                                                   Reporting Period:    February 1, 2019 - February 28, 2019
                                                                                   Federal Tax ID #:                             XX-XXXXXXX
BA-03 (Part 3)
                                                   BUSINESS DEBTOR'S INVENTORY

$USD in 000's

Debtor                                                   Type                                                               2/28/2019
Oak Grove Resources, LLC                                 Clean coal inventory                                                       12,919
Oak Grove Resources, LLC                                 Raw coal inventory                                                           3,356
Oak Grove Resources, LLC                                 Materials & supplies                                                         3,437
Pinnacle Mining Company, LLC                             Clean coal inventory                                                         7,057
Pinnacle Mining Company, LLC                             Raw coal inventory                                                             663
Pinnacle Mining Company, LLC                             Materials & supplies                                                             -
Seminole West Virginia Mining Complex, LLC               Clean coal inventory                                                       10,617
Seminole West Virginia Mining Complex, LLC               Raw coal inventory                                                           1,053
Seminole West Virginia Mining Complex, LLC               Materials & supplies                                                           506
Total inventory                                                                                                        $            39,608




  Case 18-04177-TOM11                        Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                   Desc
                                              Main Document     Page 13 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                 14
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                     Reporting Period:         February 1, 2019 - February 28, 2019
                                                                                      Federal Tax ID #:                                 XX-XXXXXXX
BA-03 (Part 4)
                                 BUSINESS DEBTOR'S PAYMENTS MADE TO PRE-PETITION UNSECURED CREDITORS

$USD in 000's

Creditor / Purpose                                                                                            2/28/2019              Total
Wages
Compensation and withholding obligations (1)                                                                                0                 5,187
Employee benefit programs                                                                                                  73                 7,042
                                                                                                          $                73   $            12,230
Taxes
Sullivan County (Property) (1)                                                                                              -                    0
City of Kingsport (Property) (1)                                                                                            -                    0
Alabama Surface Mining Commission (Environmental and Safety)                                                                -                   14
US Dept. of Treasury (Environment and Safety)                                                                               9                  653
US Dept. of Treasury (Federal Excise)                                                                                       -                   32
OSM (Federal Reclamation)                                                                                                   -                   77
                                                                                                          $                 9   $              776

Critical Vendors / Lienholders
Lien claims                                                                                                                 -                   463
Equipment suppliers                                                                                                         -                   482
Material suppliers (1)                                                                                                    380                   704
Shipping vendors                                                                                                            -                 1,251
Service providers                                                                                                           6                   491
                                                                                                          $               385   $             3,391

Royalties
Natural Resource Partners                                                                                                   -                 1,509
                                                                                                          $                 -   $             1,509

Insurance
JLT Specialty Insurance Services Inc                                                                                        -                   41
AFCO                                                                                                                        -                   55
                                                                                                          $                 -   $               96

Surety Bonds
Smith Manus                                                                                                                 -                   48
                                                                                                          $                 -   $               48

                                                                                                          $               467   $            18,050

(1) Amounts paid were less than $500.




    Case 18-04177-TOM11                        Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                         Desc
                                                Main Document     Page 14 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                                     15
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                       Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                            Reporting Period:      February 1, 2019 - February 28, 2019
                                                                                            Federal Tax ID #:                               XX-XXXXXXX
BA-03 (A)
                                              BUSINESS DEBTOR'S POST-PETITION ACCOUNTS PAYABLE

$USD in 000's

Entity                                               0-30 Days          31-60 Days            61-90 Days            90+                1/31/2019
Mission Coal Company, LLC                                     1,149                   4                     5                  -   $               1,158
Oak Grove Resources, LLC                                      1,321                  40                     -                  -   $               1,361
Beard Pinnacle, LLC                                               -                   -                     -                  -   $                   -
Oak Grove Land Company, LLC                                       -                   -                     -                  -   $                   -
Pinnacle Land Company, LLC                                        -                   -                     -                  -   $                   -
Pinnacle Mining Company, LLC                                  1,329                   1                    (7)                 -   $               1,323
Seminole Alabama Mining Complex, LLC                            (47)                  -                     -                  -   $                 (47)
Seminole Coal Resources, LLC                                    249                   -                     -                  -   $                 249
Seminole West Virginia Mining Complex, LLC                     (527)                 41                     -                  -   $                (485)
Seneca Coal Resources, LLC                                       16                   4                     -                  -   $                  20
Seneca North American Coal, LLC                                 407                   -                     -                  -   $                 407
Total accounts payable (1)                 $                  3,897 $                91   $                (2) $               -   $               3,986

(1) Negative accounts payable balance due to vendor prepayments.




  Case 18-04177-TOM11                           Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                           Desc
                                                 Main Document     Page 15 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                           16
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                 Case No. (Jointly Administered):                      18-04177-TOM11
                                                                                      Reporting Period:    February 1, 2019 - February 28, 2019
                                                                                      Federal Tax ID #:                             XX-XXXXXXX
BA-04
                                                     CONDENSED CONSOLIDATED BALANCE SHEET

$USD in 000's                                                                                                                        2/28/2019

Assets
 Cash and cash equivalents                                                                                                              2,745
 Trade accounts receivable, net                                                                                                        25,877
 Inventories, net                                                                                                                      39,608
 Prepaid expenses and other current assets                                                                                             30,583
Total current assets                                                                                                      $            98,812
 Property, plant, equipment, & mine development costs, net                                                                             55,967
 Owned & leased mineral rights & land                                                                                                 135,765
 Intangible assets                                                                                                                          -
 Other non-current assets                                                                                                               8,495
Total assets                                                                                                              $           299,039

Liabilities
  Current portion of long-term debt                                                                                                   234,120
  Trade accounts payable                                                                                                                3,986
  Accrued expenses and other current liabilities                                                                                       80,408
Total current liabilities                                                                                                 $           318,514
  Long-term debt                                                                                                                            -
  Postretirement medical benefit obligations                                                                                           44,477
  Asset retirement obligations                                                                                                          8,752
  Other non-current liabilities                                                                                                        10,676
Total liabilities not subject to compromise                                                                               $           382,419
  Liabilities subject to compromise                                                                                                   236,950
Total liabilities                                                                                                         $           619,369

Member's Equity
 Members' investment                                                                                                                     1,940
 Retained Earnings                                                                                                                    (270,601)
 AOCI                                                                                                                                    9,140
 Non-controlling interest                                                                                                              (60,808)
Total member's equity                                                                                                     $           (320,330)

Total liabilities + members equity                                                                                        $           299,039




  Case 18-04177-TOM11                              Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                Desc
                                                    Main Document     Page 16 of 18
                                                                                 UNITED STATES BANKRUPTCY COURT                                                                                    17
                                                                              FOR THE NORTHERN DISTRICT OF ALABAMA



 In re Mission Coal Company, LLC, et al.                                                                             Case No. (Jointly Administered):                          18-04177-TOM11
                                                                                                                                   Reporting Period:        February 1, 2019 - February 28, 2019
                                                                                                                                   Federal Tax ID #:                                 XX-XXXXXXX

                                                                                       INSURANCE POLICIES



                                                                                                                                                        `
 Type                                      Carrier                                                 Account                   Period
 Directors & Officers Liability            Tokio Marine HCC                                  14-MGU-18-A45054        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                 ADX30000799900         09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                  ELU158008-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                  ELU158014-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Berkley Professional Liability                       BPRO8038047          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Starr Indemnity & Liability Company                 1000621187181         09/28/2018 - 09/28/2019
 Directors & Officers Liability            Tokio Marine HHC                                  14-MGU-18-A45053        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                 ADX30000800100         09/28/2018 - 09/28/2019
 Directors & Officers Liability            QBE Specialty Insurance Company                        100002179          05/17/2018 - 04/15/2019
 Directors & Officers Liability            RSUI Indemnity Company                                NHS676810           05/17/2018 - 04/15/2019
 Directors & Officers Liability            Hudson Specialty Insurance Company                    HS03035060          05/17/2018 - 04/15/2019
 Directors & Officers Liability            RLI Insurance Company                                 EPG0019472          05/17/2018 - 04/15/2019
 Directors & Officers Liability            Ironshore Indemnity, Inc.                              003601200          05/17/2018 - 04/15/2019
 Directors & Officers Liability            Wesco Insurance Company                             EUW152257400          05/17/2018 - 04/15/2019
 Directors & Officers Liability            Westchester Fire Insurance Company                  G71134519001          05/17/2018 - 04/15/2019
 Commercial General Liability              Houston Specialty Insurance Company                 GL0019372001          10/26/2018 - 10/26/2019
 Commercial Property / Equipment           Lloyds of London                                      PM1800110           10/26/2018 - 10/26/2019
 Automobile Liability                      Great Midwest Insurance Company                     CA0016383702          10/26/2018 - 10/26/2019
 Commercial Sector Foreign Package         ACE American Insurance Company                    PHFD42248617001         10/26/2018 - 10/26/2019
 Commercial Umbrella Liability             Houston Specialty Insurance Company                 CX0019373001          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Apollo Insurance Company                               PL1800123          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Starr Surplus Lines Insurance Company               1000030818181         10/26/2018 - 10/26/2019
 Pollution Liability                       Ironshore Specialty Insurance Company                  003334101          10/26/2018 - 10/26/2019
 Workers Compensation Liability            Rockwood Casualty Insurance Company                    WC455851           12/01/2018 - 12/01/2019
 Workers Compensation Liability            Argonaut Insurance Company                             WC688907           12/01/2018 - 12/01/2019




Case 18-04177-TOM11                                      Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                                                             Desc
                                                          Main Document     Page 17 of 18
                                               UNITED STATES BANKRUPTCY COURT                                                                  18
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                        Case No. (Jointly Administered):                           18-04177-TOM11
                                                                             Reporting Period:         February 1, 2019 - February 28, 2019
                                                                             Federal Tax ID #:                                  XX-XXXXXXX

                                            ORDINARY COURSE PROFESSIONAL PAYMENTS

$USD in 000's

Entity                                                                                                2/28/2019             Total Paid
Tier 1
Cherry Bekaert, LLP                                                                                                 -                    295
Baker & Hostetler LLP                                                                                             183                    472
Tower Legal Solutions                                                                                               -                      -
                                                                                                  $               183   $                767

Tier 2
Bingham Greenebaum Doll, LLP                                                                                        -                      -
Bradley Arant Boult Cummings, LLP                                                                                   -                      -
Carr, Riggs, & Ingram, LLC                                                                                         32                     85
Fabian VanCott                                                                                                     74                     74
Grove, Holmstrand & Delk, PLLC                                                                                      -                      -
Hissam Forman Donovan Ritchie, PLLC                                                                                 -                      -
Law Office of John F. Tyra, PC                                                                                      -                      -
Lucha LLC                                                                                                          44                     96
KMPG LLP                                                                                                            -                     50
Meyers, Roman, Friedberg & Lewis                                                                                    -                      -
Pillsbury Winthrop Shaw Pittman, LLP                                                                                -                      -
Richards, Layton & Finger, P.A.                                                                                     1                     10
Sirote & Permutt, PC                                                                                                -                      -
Towers Watson Delaware, Inc.                                                                                        -                      -
                                                                                                  $               151   $                315

                                                                                                  $               333   $            1,082




  Case 18-04177-TOM11                     Doc 1165 Filed 04/01/19 Entered 04/01/19 09:17:27                                     Desc
                                           Main Document     Page 18 of 18
